Per Curiam.
This is an appeal from the decision of the Law Division that a resident of New York is not a qualified person to have recourse in this State against the Unsatisfied Claim and Judgment Fund on a claim arising out of a “hit and run” incident wherein there was no physical contact between the other car and the claimant’s person or the vehicle in which he was riding. Kiczales v. Strelecki, 103 N. J. Super. 257 (Law Div. 1968).
We are in agreement with the Law Division that the statutory requirement of a reciprocal remedy for New Jersey residents by the state of the claimant’s residence, N. J. S. A. 39:6-62, is not here met since New York, whose statute requires physical contact in a “hit and run” case, would consequently not afford a New Jersey resident relief under its comparable statute on the same facts as here involved. See Betz v. Director of Div. of Motor Vehicles, 27 N. J. 324, 330 (1958).
Affirmed.